    Case 2:14-md-02591-JWL-JPO Document 4499 Filed 12/02/20 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


IN RE: SYNGENTA AG MIR 162                 )               MDL No. 2591
CORN LITIGATION,                           )
                                           )               Case No. 14-md-2591-JWL
This Document Relates to All Cases Except: )
                                           )
      The Delong Co., Inc. v. Syngenta AG, )
      et al., No. 17-2614                  )
                                           )
      Heartland Corn Prods. v. Syngenta    )
      Seeds, LLC, et al., No. 20-2168      )
                                           )
_______________________________________)


                             MEMORANDUM AND ORDER

       This matter arising from multi-district litigation (MDL) comes before the Court on

the motions by Hossley-Embry, LLP (“Hossley”) (Doc. # 4442); Paul Byrd Law Firm,

PLLC (“Byrd”) (Doc. # 4443); and Shields Law Group, LLC (“Shields”) (Doc. # 4445) for

reconsideration of the Court’s order by which it allocated its prior attorney fee award to

four pools and limited attorneys’ recovery of contingent fees to those awarded by the

Court.1 By separate motion (Doc. # 4444), Byrd also seeks reconsideration of the Court’s

order awarding fees to firms from the Minnesota common benefit pool. For the reasons

set forth below, the Court denies the motions.



       1
        In response to the motions, Watts Guerra LLP (“Watts”) filed a brief in which it
purports to join the motions partially, to the extent that it agrees that the claims process has
required significant work by attorneys. Watts does not request any particular relief,
however. Watts also states in that brief that the Court lacks jurisdiction to grant the relief
requested by movants.
    Case 2:14-md-02591-JWL-JPO Document 4499 Filed 12/02/20 Page 2 of 13




          I.    Background

          By Memorandum and Order of December 7, 2018, the Court granted final approval

of a settlement agreement resolving claims against the Syngenta defendants, and it awarded

one third of the settlement fund as attorney fees. See In re Syngenta AG MIR 162 Corn

Litig., 2018 WL 6436074 (D. Kan. Dec. 7, 2018) (Lungstrum, J.).

          By Memorandum and Order of December 31, 2018, the Court allocated the attorney

fee award among four pools: the Kansas MDL common benefit pool; the Minnesota state

court common benefit pool; the Illinois federal court common benefit pool; and a pool for

individually-retained private attorneys (IRPAs), who would share that portion pro rata

based on the ultimate recoveries by their claimant clients. See In re Syngenta AG MIR 162

Corn Litig., 2018 WL 6839380 (D. Kan. Dec. 31, 2018) (Lungstrum, J.). The Court also

ruled that attorneys could not recover additional fees from any client’s recovery based on

a contingent-fee contract. See id. at *10. By separate orders, the Court subsequently

awarded fees from the three common benefit pools to particular law firms. The Court has

not yet awarded fees from the IRPA pool. Various firms, including Hossley, Byrd, and

Shields, have filed appeals to the Tenth Circuit Court of Appeals from the Court’s fee

orders.

          By their present motions, which were filed between September 11 and September

14, 2020, Hossley, Byrd, and Shields (collectively “movants”) seek reconsideration of the

Court’s order by which it allocated fees among the four pools. Movants argue that since

the date of that order they have performed substantial work on behalf their clients in the

claims process, including work attempting to cure claims rejected as deficient and assisting

                                             2
    Case 2:14-md-02591-JWL-JPO Document 4499 Filed 12/02/20 Page 3 of 13




appeals of final rejections. Movants further argue that because the Court did not anticipate

or consider such work in making its allocation to the IRPA pool, the Court should

reconsider the amount of that allocation. Movants do not suggest an additional amount

that should be added to the IRPA pool, but they do argue that they should be permitted to

recover their contractual contingent fees from clients.

          By separate motion, Byrd seeks reconsideration of the Court’s order awarding fees

from the Minnesota common benefit pool. Byrd appears to take issue with the multiplier

that was applied to its common-benefit lodestar and the amount awarded for work

completing plaintiff fact sheets (PFSs). Byrd does not request an additional award in a

specific amount, but instead asks that the Court permit the parties to brief the issue fully.

          Settlement class counsel, Kansas MDL co-lead counsel, and Minnesota state-court

litigation co-lead counsel (collectively “CLC”) have filed a brief in opposition to the

motions. Movants have filed a joint reply brief.



          II.      Jurisdiction

          CLC argue that this Court lacks jurisdiction to grant these motions because movants

(and others) have filed appeals from the same orders, involving the same allocation and

awards, as those of which movants seek reconsideration. 2 The Court agrees.

          In their motions, in arguing that the Court does have jurisdiction to reconsider its

prior orders, movants cite a statement by this Court in its allocation order of December 31,


          2
              In its brief, Watts also asserts that the Court lacks jurisdiction to reconsider these
orders.
                                                   3
    Case 2:14-md-02591-JWL-JPO Document 4499 Filed 12/02/20 Page 4 of 13




2018. There, however, the Court merely noted that an appeal by objectors to the final

settlement approval did not prohibit the attorney fee allocation because attorney fee awards

were not yet final and the allocation was collateral to the settlement approval. See

Syngenta, 2018 WL 6839380, at *1 n.2 (citing McKissick v. Yuen, 618 F.3d 1177, 1197

(10th Cir. 2010)). Thus, the Court only explained why it had jurisdiction to address a

collateral attorney fee issue despite an appeal regarding the settlement approval. It did not

suggest that it could retain jurisdiction in a situation in which the very issues to be

addressed are already the subject of an appeal.

       Movants also cite McKissick, the case cited by this Court in the allocation order, but

that case is also unhelpful here. In McKissick, the Tenth Circuit noted the general rule that

“when a litigant files a notice of appeal, the district court loses jurisdiction over the case,

save for collateral matters not involved in the appeal.” See McKissick, 618 F.3d at 1196

(emphasis added, internal quotation omitted). In holding that the issue of attorney fees is

collateral to a final judgment, the court noted the Supreme Court’s rule that a district court

retains jurisdiction over an “unresolved” issue of attorney fees. See id. 1196-97 (citing

Budinich v. Becton Dickinson & Co., 486 U.S. 196, 202 (1988)). Thus, the Tenth Circuit

in McKissick did not authorize a district court’s jurisdiction over an issue that is not

unresolved and that is involved in the appeal.

       Finally, Byrd cites a case stating the general rule that a district court is free to revisit

its interlocutory issues prior to entry of a final judgment. That authority, however, does

not address the present situation in which the district court is asked to revisit the same



                                                4
    Case 2:14-md-02591-JWL-JPO Document 4499 Filed 12/02/20 Page 5 of 13




orders and issues already on appeal. See Owner-Operator Independent Drivers Ass’n, Inc.

v. USIS Commercial Servs., Inc., 537 F.3d 1184, 1181 n.8 (10th Cir. 2008).

       The rule applicable here is that the filing of a notice of appeal “divests the district

court of its control over those aspects of the case involved in the appeal.” See Stewart v.

Donges, 915 F.2d 572, 575 (10th Cir. 1990) (quoting Griggs v. Provident Consumer

Discount Co., 459 U.S. 56, 58 (1982)). The rule applies whether or not the appeal is

interlocutory. See id. at 575-76; see also 16A Chas. A. Wright, et al., Federal Practice

and Procedure § 3949.1 (5th ed. 2020) (authority over matters encompassed in the appeal

is transferred, and the district court lacks power to act concerning such matters; “[a]n

interlocutory appeal ordinarily suspends the power of the district court to modify the order

subject to appeal”).

       Movants have not cited any authority that would allow the Court to address an issue

already on appeal, and after CLC cited the applicable rule in their response, movants did

not address this jurisdictional issue in their reply brief.3 Thus, movants have not provided

a proper basis for the Court’s exercise of jurisdiction to grant their motions.

       Apparently, in the pending appeals before the Tenth Circuit, some parties have

disputed the finality of the Court’s fee allocation and award orders in light of the fact that

the Court has not yet awarded fees from the IRPA pool. It is true that an appeal from a

non-appealable order does not necessarily divest the district court of jurisdiction. See In


       3
         In a later brief, in which they oppose a motion for an indicative ruling concerning
approval of a settlement of Watts’s appeal, these movants again argue that this Court has
jurisdiction to reconsider its prior orders that are now on appeal, but they do not cite any
additional authority to support that position.
                                              5
    Case 2:14-md-02591-JWL-JPO Document 4499 Filed 12/02/20 Page 6 of 13




re Syngenta AG MIR 162 Corn Litig. (Kellogg), 2020 WL 4333559, at *5 (D. Kan. July

28, 2020) (Lungstrum, J.) (citing Arthur Andersen & Co. v. Finesilver, 546 F.2d 338, 340-

41 (10th Cir. 1976)). Movants have not argued, however, that the Court’s prior orders were

not appealable – indeed, they themselves filed appeals from those orders. Moreover, the

Court has previously stated that the finality of its orders for purposes of appeal presents an

issue for the Tenth Circuit to resolve. See In re Syngenta AG MIR 162 Corn Litig., 2019

WL 14554012, at *3 (D. Kan. Apr. 2, 2019) (Lungstrum, J.). At any rate, it is not clear

that the Court’s prior orders are not appealable, and if that issue is in doubt, the district

court may decline to act until disposition of the appeal. See Arthur Andersen, 546 F.2d at

341; see also 16A Wright, et al. § 3439.1 (appeal from a clearly non-appealable order does

not divest the district court of jurisdiction). Thus, the Court concludes that it lacks

jurisdiction to grant the motions at issue.

       Despite this conclusion concerning the lack of jurisdiction, the Court will briefly

address the instant motions. Movants have not indicated whether they have brought their

reconsideration motions under Fed. R. Civ. P. 60 or a different rule, but the Tenth Circuit

has stated that even if a district court lacks jurisdiction to grant a Rule 60 motion because

of a pending appeal, it may still consider and deny the motion. See Allison v. Bank One-

Denver, 289 F.3d 1223, 1243 (10th Cir. 2002) (citing Aldrich Enters., Inc. v. United States,

938, 1134, 1143 (10th Cir. 1991)). In addition, Watts suggests in its brief that the Court

could issue an indicative ruling pursuant to Fed. R. Civ. P. 62.1, and the Court therefore

addresses the motions to make clear that it would not grant them even if the issues were

remanded for consideration.

                                              6
    Case 2:14-md-02591-JWL-JPO Document 4499 Filed 12/02/20 Page 7 of 13




       III.   Timeliness of the Motions

       As an initial matter, the motions would be denied as untimely. With respect to the

Court’s allocation order, issued nearly two years ago, the issues raised by movants were

known to them or should have been known to them well before now. Movants should have

anticipated at the time of the order that some additional work would be required in the

claims process, which included provisions for rejections to be cured and eventually

appealed. If movants are presently arguing that the Court mistakenly anticipated no such

work in making its allocation, such argument could and should have been raised

immediately after the order was issued. See D. Kan. Rule 7.3 (motion to reconsider a non-

dispositive order must be filed within 14 days after the order; motion to reconsider a

dispositive order must be brought under Rule 59 or Rule 60); Fed. R. Civ. P. 59(e) (motion

to alter or amend a judgment must be brought within 28 days); Fed. R. Civ. P. 60(c)(1)

(motion for relief from a judgment or order must be brought within a reasonable time and,

in the case of mistake or newly-discovered evidence, at least within one year). If instead

movants are arguing that the amount and scope of the additional work in the claims process

was not apparent, movants knew of that issue long ago. Movants cite the special master’s

requests for their help curing deficient claims, but those requests date back to mid-2019.

Movants describe additional work undertaken throughout 2019, and appeals from final

rejections began many months ago. Movants have failed to address the timeliness issue at

all in their reply brief, and thus they have not explained why these motions could not have

been brought much sooner. These motions, filed this late, after their appeals of the same

orders have been pending for some time, are not timely.

                                            7
    Case 2:14-md-02591-JWL-JPO Document 4499 Filed 12/02/20 Page 8 of 13




       The untimeliness of Byrd’s motion for reconsideration of the Court’s award of fees

from the Minnesota common benefit pool is even more clearly untimely. Because of the

process adopted by the multiple courts involved, which included a recommendation to and

ruling by the Minnesota state court (with only procedural objections allowed to this Court

before issuance of the final award), Byrd was obliged to raise any issue concerning its

award from the Minnesota pool to the Minnesota court, either before or immediately after

that court’s ruling. Certainly, if Byrd believed that that court’s award (which this Court

adopted) was insufficient, it needed to raise the issue with that court at that time. Instead,

Byrd declined to object to Minnesota CLC’s recommended award; and after it was awarded

even more than the recommended amount by the Minnesota court, it declined to file any

motion for reconsideration or any objection before this Court adopted and finalized the

Minnesota court’s award. By failing to object in accordance with the Court’s process, Byrd

waived its present objection to the award. Finally, Byrd in its motion compares its award

to awards from the Illinois and Kansas pools; but even if Byrd was entitled to wait for those

awards before objecting, its motion still comes far too late, as the Court’s award from the

Kansas pool preceded the Court’s July 2019 award from the Minnesota pool, and the Court

awarded fees from the Illinois pool in November 2019. The Court would therefore deny

this motion as untimely.




                                              8
    Case 2:14-md-02591-JWL-JPO Document 4499 Filed 12/02/20 Page 9 of 13




       IV.     Merits of Arguments for Reconsideration

               A.     Order Allocating Fees to Pools and Limiting Contingent Fees

       The instant motions also fail on their merits. There is no basis for the Court’s

reconsideration of the order by which it allocated fees to the four pools and limited the

recovery of contractual contingent fees. Movants are mistaken in asserting that the Court

did not anticipate that there would be any additional work by IRPAs in the claims process.

Movants cite the Court’s statement in its allocation order that “the IRPAs were relieved of

having to do any work to advance their clients’ lawsuits or to add value to their claims.”

See Syngenta, 2018 WL 6839380, at *7. The Court was referring to a lack of work to add

value to their clients’ legal claims, which were resolved by the approval of the settlement.

The Court did not rely for its allocation on any belief that IRPAs would not be required to

perform some work for their clients in the claims process. The Court did anticipate that

some such work would be required in a process that allowed for initial rejections to be

cured and final rejections to be appealed to the master. Thus, this argument by movants

does not provide a basis for altering the Court’s prior conclusion concerning the IRPAs’

relative contribution (measured against the contributions of other attorneys) to plaintiffs’

success in this litigation.

       Movants also challenge the Court’s statement in the allocation order that the claims

process “proved to be quite simple and streamlined,” see id., but the Court stands by that

assessment. Given the size and scope of the settlement, the process has proven to be

relatively straightforward, including for the reasons stated in the allocation order. See id.

(noting that claims could be made online based on data provided by the government and

                                             9
   Case 2:14-md-02591-JWL-JPO Document 4499 Filed 12/02/20 Page 10 of 13




that more than half of claimants were not represented by individual counsel). As CLC

make clear in their brief (and movants have not disputed these figures), the program was

immensely successful, with 88 percent of claims accepted without additional information

being supplied; with the great majority of deficiencies easily cured, involving only a

missing identification number or signature or answer; and with a present deficiency rate

(with appeals ongoing) of only 2 percent. Thus, the Court did not base its allocation on

any mistaken idea concerning the ease of the claims process.

       In addition, movants’ submissions do not allow the Court to judge the ultimate

fairness of their total fee awards in light of the additional work they insist they have

performed in the claims process. First, movants did not provide any estimates of their total

fee awards. They have not disputed CLC’s estimates, however, which are as follows: for

Shields, almost $2.2 million in fees (MN and IRPA pools), and 2,677 claims by clients; for

Byrd, over $2.4 million in fees (MN and IRPA pools), 1,975 claims; for Hossley, over $1

million in fees (KS and IRPA pools), 831 claims. Moreover, those figures include the

small percentage of unsuccessful claims, on which recovery was denied (although appeals

are still pending). Even with those figures, however, the Court cannot make the necessary

calculations because movants have not provided lodestar figures for the additional work

they claim to have performed, for which they seek additional compensation. Rather, by

their separate motions (which are largely identical), each firm claims to have spent

“thousands” of additional hours, with no documentation or suggestion of contemporaneous

timekeeping. Even if those claims are true, with each firm working 2,000 additional hours

in the claims process, movants’ total awards would not necessarily be unfair, given the

                                            10
   Case 2:14-md-02591-JWL-JPO Document 4499 Filed 12/02/20 Page 11 of 13




substantial amounts of their expected total fee awards. The fact of such additional work

would not alter the Court’s overall calculus in allocating fees among the four pools, by

which it compared the IRPAs’ contribution to the overall success of the litigation with the

contributions of other attorneys who performed substantive work for the common benefit

of all plaintiffs (and who also would have performed work in the claims process).

       The Court also agrees, for the reasons set forth by CLC in their brief, that each

movant’s vague claim of having spent “thousands” of additional hours in the claims process

is questionable at best.4 Moreover, as CLC points out, some of movants’ additional work

must have been of their own making, as they previously claimed to have reviewed their

clients’ initial claims submissions, yet still had to perform work to cure relatively simple

mistakes involving missing information.

       Accordingly, there is no basis for the Court to conclude that it erred in its allocation

among the four pools. Nor is the Court persuaded that the award to the IRPA pool was not

sufficient in light of the work performed by those attorneys, including during the claims

process. Thus, there is no basis to undo the Court’s previous limitation on the recovery of

contractual contingent fees from clients’ recoveries. For those reasons, the Court would

deny on the merits the three motions for reconsideration of the Court’s allocation order.

              B.     Order Awarding Fees from the Minnesota Fee Pool

       In its separate motion for reconsideration of the Court’s award from the Minnesota

common benefit pool, Byrd appears to argue that its award was not high enough in light of


       Movants’ claims are undermined by Watts’s estimate that it worked an average of
       4

21 minutes per claim for clients in the claims process.
                                              11
   Case 2:14-md-02591-JWL-JPO Document 4499 Filed 12/02/20 Page 12 of 13




the amount that it fronted for the litigation in its common-benefit assessment. Byrd

compares its award with two others who paid similar or smaller assessments. As CLC

point out, however, the amount of that assessment (Byrd has not disputed that that

assessment is to be returned to it separate from the award) is irrelevant, as the award was

properly based on the actual work performed by Byrd that benefitted the entire litigation.

Byrd has not offered any specific reason why its award (to which it had no objection at the

time) was not sufficient in light of its common-benefit work, relative to the work of the

other firms receiving awards from that pool.

       Byrd also notes that the rate at which PFS work was compensated from that pool

differed from the rate used in the Kansas and Illinois pool awards. Each pool’s awards,

however, were determined from a consideration of the relative importance of common-

benefit contributions with respect to litigation on that particular front, and thus the rates

would not necessarily be the same for each pool. Byrd offers no specific explanation why

the Minnesota PFS rate was unfair.5

       Accordingly, the Court would deny on the merits Byrd’s motion for reconsideration

of the Court’s order awarding fees from the Minnesota pool.



       IT IS THEREFORE ORDERED BY THE COURT THAT the motions by Hossley-

Embry, LLP (Doc. # 4442); Paul Byrd Law Firm, PLLC (Doc. ## 4443, 4444); and Shields




       5
         Byrd’s invitation to the Court to read its appellate briefs is not a sufficient
substitute for making particular arguments for reconsideration.
                                             12
   Case 2:14-md-02591-JWL-JPO Document 4499 Filed 12/02/20 Page 13 of 13




Law Group, LLC (Doc. # 4445) for reconsideration of the Court’s prior orders are hereby

denied.


      IT IS SO ORDERED.


      Dated this 2nd day of December, 2020, in Kansas City, Kansas.

                                               s/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                          13
